DETAILED ACTION
This Office Action is in response to Applicant’s application 16/996,157 filed on July 30, 2020 in which claims 1 to 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on November 26, 2019 It is noted, CN201911174894.5 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0277288 (Choi) in view of U.S. 2021/0257597 (Hu) and U.S. 2021/0049939 (Sui).
claim 1, Choi discloses at Figures 5 and 6 a display panel, comprising: 

    PNG
    media_image1.png
    514
    788
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    749
    media_image2.png
    Greyscale
a bending area, BA [0110] for bending of the display panel, as described, including a plurality of film layers, e.g. 100/160/215c, the plurality of film layers including a substrate, 100 [0110], a first organic layer, 160  [0089] described as the same material as the planarization layer 140, disposed on the substrate, as shown, and a metal layer, e.g. 215c [0084], disposed on the first organic layer, as shown; 
wherein the metal layer includes a plurality of metal portions, as annotated, and the metal portion includes at least one portion having an arch shape, as annotated; and 
the first organic layer includes at least one curved surface, as annotated, on a side of the first elastic layer close to the metal layer, as shown, and 
each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer, as shown.
Choi does not explicitly teach the organic layer is an elastic layer.
Hu is directed to display devices.  At [0054], Hu teaches that a planarization may include PDMS (polydimethylsiloxane).
Sui is directed to flexible display devices.  At [0025], Sui teaches that PDMS is an elastic organic layer.
Taken as a whole, the prior art is directed to improvements in displays.  Hu teaches that a planarization layer includes PDMS and Sui teaches that PDMS is an elastic material. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the organic layer as an elastic layer because Choi teaches that it is a material suitable for planarization which Hu teaches includes PDMS which Sui teaches is elastic and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image3.png
    744
    535
    media_image3.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Choi teaches the plurality of metal portions are connected to form the continuous metal layer, as shown in Figures 5 and 6.
Regarding claim 3 which depends upon claim 1, Choi suggests the plurality of metal portions are in strip shapes, albeit short strips, and at Figure 14 and 15, the plurality of metal portions, 215c, are spaced apart from each other and arranged in parallel, i.e. 215c a series of parallel lines crossing the bending area.
Regarding claim 5 which depends upon claim 1, Choi teaches a second organic layer 170 [0093-97] disposed on the metal layer 215c which  modified by the teaching of Hu and Sui results in the plurality of film layers further includes a second elastic layer, 170 [0093-97],  and the second elastic layer is disposed on the metal layer, as shown in Figure 6.
Regarding claim 6 which depends upon claim 5, Choi informed by the teaching of Hu and Sui results in both materials of the first elastic layer and the second elastic layer include polydimethylsiloxane.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/00237025 (Choi2) and Sui.

    PNG
    media_image4.png
    637
    701
    media_image4.png
    Greyscale
Regarding claim 1, Choi2 discloses at Figure 12 and 21 a display panel, comprising: 

    PNG
    media_image5.png
    453
    825
    media_image5.png
    Greyscale
a bending area, BA [0142] for bending of the display panel, as described, including a plurality of film layers, e.g. 100/160b/215c, the plurality of film layers including a substrate, 100 [0142], a first organic layer, 160b described as the same material as encapsulant 420 at [0236] which is further described as polyimide at [0155], disposed on the substrate, as shown, and a metal layer, e.g. 215c [0084], disposed on the first elastic layer, as shown; 
wherein the metal layer includes a plurality of metal portions, as annotated, and the metal portion includes at least one portion having an arch shape, as annotated; and 
the first organic layer includes at least one curved surface, as annotated, on a side of the first elastic layer close to the metal layer, as shown, and 
each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer, as shown.
Choi2 does not explicitly teach the organic layer is an elastic layer.
Sui is directed to flexible display devices.  At [0025], Sui teaches that polyimide is an elastic organic material.
Taken as a whole, the prior art is directed to improvements in displays.  Sui teaches that the material of Choi2 organic material is an elastic material. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the organic layer as an elastic layer Sui teaches is polyimide is an elastic material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image6.png
    396
    618
    media_image6.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Choi2 teaches the plurality of metal portions are connected to form the continuous metal layer, as shown in Figure 21.
Regarding claim 3 which depends upon claim 1, Choi2 suggests 
Regarding claim 4 which depends upon claim 3, Choi2 teaches the first elastic layer includes a plurality of elastic portions, as annotated, the plurality of elastic portions are in strip shapes, as annotated, the plurality of elastic portions are spaced apart from each other and are arranged in parallel, as shown, and the plurality of elastic portions and the plurality of metal portions are disposed to intersect mutually, as shown in Figures 33 and 21.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi2, Sui, Choi and Hu.
Regarding claim 5 which depends upon claim 1, Choi2 the plurality of film layers further includes a second organic layer, planarization layer 140 [0059]. Choi2 does not explicitly teach it is an elastic layer.
The interrelated teaching of Sui, Choi and Hu teach that a planarization layer may be PDMS and PDMS is an elastic layer.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the second organic layer is a second elastic layer because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 7-11 are allowed.

Regarding claim 7 the prior art does not teach the method of claim 7 comprising adjusting the first preset temperature to a second preset temperature, so that the metal layer is formed with a plurality of metal portions, wherein the metal portion includes at least one portion in an arch shape, and rendering a side of the first elastic layer close to the metal layer to be formed with a plurality of curved surfaces, wherein each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer.
Claims 8-9 depend directly or indirectly on claim 7 and are allowable on that basis.
Regarding claim 10 the prior art does not teach a method of manufacturing a display panel, comprising steps of: providing a substrate; forming a plurality of photoresistive portions on the substrate, wherein the plurality of photoresistive portions are parallel to each other; forming a metal layer on the plurality of photoresistive portions and the substrate, wherein the metal layer includes a plurality of metal portions, and the metal portion includes at least one portion having an arch shape; removing the plurality of photoresistive portions so that a part of the plurality of metal portions is suspended; and forming a first elastic layer between the plurality of metal portions and the substrate, wherein a side of the first elastic layer close to the metal portions includes at least one curved surface, and each of the curved surfaces matches a shape of a side of the corresponding metal portion close to the first elastic layer.
Claim 11 depends upon claim 10 and is allowable on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893